DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hemispherical shape, capsule-like shape, honeycombed shape, round shape and dimple shape as cited in claims 5, 14 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 14 and 23 are objected to because of the following informalities:  
n line 1 of claims 5, 14 and 23, --a shape selected from—, should be inserted after “has”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 10, 14, 15, 16, 17   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2019/0051627 to She
Regarding claim 1, She teaches a semiconductor package, comprising: 
a base die (Fig. 4, lowest of stack 420) on an interposer (440);  
a plurality of dies on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts (470) on at least one of the top surface and the bottom surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds (¶[0012] ; and  
a mold layer(410) disposed over and around the plurality of dies, the base die, and the one or more wire bonds.
Regarding claim 5, She teaches a semiconductor package, wherein the mold layer has a rectangular shape.
	Regarding claim 6, She teaches a semiconductor package, wherein each of the plurality of stacked dies is coupled to another stacked die using an underfill layer (130), and wherein the underfill layer is further disposed on a top surface of the interposer.
	Regarding claim 7, She teaches a semiconductor package, further comprising a substrate (406) disposed below the interposer, wherein the interposer is electrically coupled to the substrate using a plurality of solder balls (Fig. 4).
	Regarding claim 8, She teaches a semiconductor package, wherein the substrate is a printed circuit board (¶[0034]).
	Regarding claim 9, She teaches a semiconductor package, wherein at least one or more of the plurality of stacked dies is a memory die. (¶[0018]).
	Regarding claim 10, She teaches a method of forming a semiconductor package, comprising: 
disposing a base die (420) on an interposer (440); 
disposing a plurality of dies (420) on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts (470) on at least one of the top surface and the bottom surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds; and 
disposing a mold layer (410) over and around the plurality of dies, the base die, and the one or more wire bonds.
	Regarding claim 14, She teaches a method wherein the mold layer has a rectangular shape.
Regarding claim 15, She teaches a method, wherein each of the plurality of stacked dies is coupled to another stacked die using an underfill layer (130), and wherein the underfill layer is further disposed on a top surface of the interposer.
	Regarding claim 16, She teaches a method, further comprising disposing a substrate (406) below the interposer, wherein the interposer is electrically coupled to the substrate using a plurality of solder balls.
	Regarding claim 17, She teaches a method, wherein the substrate is a printed circuit board (¶[0034].
	Regarding claim 18, She teaches a method, wherein at least one or more of the plurality of stacked dies is a memory die (¶[0018]).
Claims 1 – 8, 10 – 17, 19 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2012/0153468 to Lee.
Regarding claims 1, 4, 7, 8, 19 and 22 Lee teaches a semiconductor package, comprising:
an interposer (70”) disposed on a PCB substrate (¶[0047)) 
a base die (68”) on an interposer (70”), wherein the interposer is electrically coupled to the PCB using a plurality of solder balls (88’);  
a plurality of dies (54”, 100”) on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts on at least one of the top surface and the bottom surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds; 
wherein at least one or more of the plurality of stacked dies are electrically coupled to the base die with a plurality of C4 bumps (flip chip attachment, Fig. 9 and 12); and  

	Regarding claims 2 and 20, Lee teaches a semiconductor package, wherein the base die has a first surface area that exceeds a second surface area of the plurality of stacked dies (Figs. 9, 10 and 12).
	Regarding claims 3 and 21, Lee teaches a semiconductor package, wherein the base die has a plurality of interconnects that electrically couple at least one or more of the plurality of stacked dies to the interposer. The base die (68”) would inherently include interconnects for communication with the bond pads (78”), through which the base die connects to the interposer via wire bonds.
	Regarding claims 5 and 23, Lee teaches a semiconductor package, wherein the mold layer has a rectangular shape.
	Regarding claims 6 and 24, Lee teaches a semiconductor package, wherein each of the plurality of stacked dies is coupled to another stacked die using an underfill layer, and wherein the underfill layer is further disposed on a top surface of the interposer (¶[0016], [0017], [0042] and [0043].
		Regarding claim 10, Lee teaches a method of forming a semiconductor package, comprising:
	disposing a base die (68’) on an interposer (70’); 
	disposing a plurality of dies (54”, 100”)  on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts on at least one of the top surface and the bottom surface that are electrically coupled to at least one die contact of the base die with one or more wire bonds; and 
	disposing a mold layer (96’) over and around the plurality of dies (¶[0053]), the base die, and the one or more wire bonds.
	Regarding claim 11, Lee teaches a method, wherein the base die has a first surface area that exceeds a second surface area of the plurality of stacked dies (Figs. 9, 10 and 12).
Regarding claim 12, Lee teaches a method, wherein the base die has a plurality of interconnects that electrically couple at least one or more of the plurality of stacked dies to the interposer. The base die (68”) would inherently include interconnects for communication with the bond pads (78”), through which the base die connects to the interposer via wire bonds.
	Regarding claim 13, Lee teaches a method wherein, at least one or more of the plurality of stacked dies are electrically coupled to the base die with a plurality of controlled collapse chip connection (C4) bumps (flip chip attachment, Fig. 9 and 12).
	Regarding claim 14, Lee teaches a method, wherein the mold layer has a rectangular shape.
	Regarding claim 15, Lee teaches a method, wherein each of the plurality of stacked dies is coupled to another stacked die using an underfill layer, and wherein the underfill layer is further disposed on a top surface of the interposer (¶[0016], [0017], [0042] and [0043].
	Regarding claims 16 and 17, Lee teaches a method, further comprising a PCB disposed below the interposer (¶[0047]), wherein the interposer is electrically coupled to the PCB using a plurality of solder balls (88’). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-8, 10-17 and 19-24 above, and further in view of US Patent Publication No. 2015/0123289 to Park.
	Regarding claims 9, 18 and 25, Lee is silent with respect to a semiconductor package and method of making a semiconductor package including a memory chip. Lee does not disclose the type of chips contemplated for use with the invention. Park, in the same field of endeavor, teaches a stacked semiconductor package wherein at least one chip is a memory chip (¶[0045]). 
	It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Park into Lee, since it is desirable to manufacture a device having chips that will serve a stated purpose/functionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814